Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.

Claim Status
Claims 1, 40, 52, 77-78, 88-89, 134, 144, 169-170, 172-174, 182-185 and 187-234 are pending. Claims 231-234 have been added. Claims 52, 89, 144, 173-174, 193-194, 196-197, 207-208, 212, 220, 224-225 and 230 have been amended. In the response to the restriction requirement, Applicants elected Group I and SEQ ID NO: 60 wherein J is a cysteine-reactive acrylamide D-nipecotic acid moiety, X1 is R-octenyl alanine, and X2 is S-pentenyl alanine.
Applicants elected species (i.e. SEQ ID NO: 60) was deemed to be free of the prior art. SEQ ID Nos: 61-62 were also deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to the Markush group/independent claim, and a reference was discovered that anticipated it. As a result, claims 1, 78, 88, 182-183, 195-197, 199, 203-205, 208 and 216-218 have been examined and claims 40, 52, 77, 89, 134, 144, 169-170, 172-174, 184-185, 187-194, 198, 200-202, 206-207, 209-215 and 219-234 are withdrawn from consideration.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Terminal Disclaimer
The terminal disclaimer filed on 4/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US11078246 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The rejection of claim 208 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This is a new rejection.
Claims 1, 88 and 182-183 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huhn et al. (Cell Chemical Biology 23, 1123–1134, September 22, 2016).
With respect to claim 1, Huhn et al. teach the peptide BIM SAHBA-3 (IAQELRXIGDXFNAYYARR) (see Table S1 and description of Fig. 2) which corresponds to the instantly claimed peptide comprising an electrophilic warhead and a modified sequence comprising 7 substitutions (bolded and underlined) relative to instant SEQ ID NO: 39 (ATQLRRFGDKLNFRQ).
Huhn et al. further teach that the peptide binds to BFL-1 (see Fig. 6).
Therefore, the teachings of Huhn et al. anticipates instant claim 1.
With respect to claim 88, Huhn et al. do not specifically teach a pharmaceutical composition comprising a pharmaceutically acceptable carrier in addition to the peptide.
However, Huhn et al. states the following: “[M]otivated by this resurgence of covalent inhibitor drugs and our identification of a uniquely positioned cysteine residue in the BH3-binding pocket of BFL-1, we designed, characterized, and validated a new class of stapled peptide inhibitors with highly selective covalent reactivity (page 1124, left column, 2nd para).
One of ordinary skill in the art would have at once envisaged a pharmaceutical composition comprising the peptide of Huhn et al. and a pharmaceutically acceptable carrier in order to administer the covalent inhibitor drug (i.e. the peptide) to a patient in need thereof.
With respect to claim 182, the peptide of Huhn et al. corresponds to the instantly claimed peptide wherein F13 (relative to SEQ ID NO: 39) is substituted with L-alanine.
With respect to claim 183, Huhn et al. teach that the electrophilic warhead is a non-natural amino acid bearing an electrophilic group (Fig. 2B; page 1125, right column, 3rd para).

Claim Rejections - 35 USC § 103
The rejection of claims 52, 169 and 187-190 under 35 U.S.C. 103 as being unpatentable over Walensky et al. is withdrawn in view of Applicant’s arguments (i.e. Walensky et al. is not available as prior art pursuant the exception under 35 U.S.C. 102(b)(1)(A)).

Allowable Subject Matter
Claims 78, 195-197, 199, 203-205, 208 and 216-218 are allowable. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is a new rejection.
Claims 1, 88 and 182-183 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-74 of copending Application No. 17/674379. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same peptide.
With respect to claim 1, ‘379 teaches various polypeptides that binds to Bfl-1 which are encompassed by the instantly claimed peptide. For instance, the polypeptide SEQ ID NO: 123 (EIWIAQELRRIGDEFNAYYARR) (see claims 2, 24 and 30), which corresponds to the instantly claimed peptide comprising an electrophilic warhead and a modified sequence comprising 7 substitutions (bolded and underlined) relative to instant SEQ ID NO: 39 (ATQLRRFGDKLNFRQ).
With respect to claim 88, ‘379 teaches a pharmaceutical composition comprising the peptide and a pharmaceutically acceptable carrier (claim 31).
With respect to claim 182, the peptide of ‘379 corresponds to the instantly claimed peptide wherein F13 (relative to SEQ ID NO: 39) is substituted with L-alanine.
With respect to claim 183, ‘379 teaches that the electrophilic warhead is a non-natural amino acid bearing an electrophilic group (i.e. (R)-1-acrylopiperidine-3-carboxamide; see Fig. 18).
Therefore, the teachings of ‘379 anticipate instant claims 1, 88 and 182-183.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658